Citation Nr: 1645292	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a compensable rating for asbestos plaques in the left lower lobe. 

2.  Entitlement to service connection for a respiratory disorder, other than asbestos plaques, to include chronic obstructive pulmonary disease (COPD).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1947 to November 1951, from February 1952 to November 1957, and from February 1958 to December 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This case was remanded in February 2016 and has been returned for review by the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA respiratory examination was conducted in April 2009.  The examiner found that asbestosis was related to military service, but failed to comment on diagnosed COPD.  VA must consider the Veteran's potential entitlement to benefits, not only just for asbestosis, but also for any other respiratory disorder that has been diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).    

Furthermore, the Veteran has reported increased respiratory symptoms; an updated VA examination is needed to determine to the current severity of asbestosis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all healthcare providers (both VA and non-VA) for his claimed disabilities.  Make arrangements to obtain all records that he adequately identifies.

2.  After completing the above development, schedule a VA pulmonary examination to determine the nature and etiology of his COPD, as well as to determine the severity of his asbestosis.  After a thorough review of the record, the examiner is asked to provide an opinion as to the following:

a.  Whether it is as least as likely as not (probability of at least 50 percent) that COPD is directly related to the Veteran's service, to include his exposure to asbestos.  The examiner should specifically comment on the inservice treatment for chest related treatment or complaints in August 1972 (chest pain); in August 1979 (URI with chest X-ray showing blunting); in February 1980, June 1980 and November 1986 (chest X-rays showing pleural effusion and thickening); and whether it's indicative of COPD or its onset.  

b.  Whether it is at least as likely as not that COPD was caused by or due to the Veteran's service-connected asbestosis.

3.  Afterwards ask the examiner to determine the severity of his asbestosis.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for respiratory disability. 

4.  Arrange for an appropriate examiner (if possible, a vocational rehabilitation specialist) to evaluate the issue of entitlement to a TDIU.  The e-folder must be made available to and reviewed by the examiner. 

The examiner should identify all limitations imposed on the Veteran as a consequence of the Veteran's service-connected disabilities (i.e., asbestosis and bilateral hearing loss) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided.  The e-file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. 

5.  Thereafter, re-adjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




